382 F.2d 295
Anthony Scaglione NORIEGA, Appellant,v.UNITED STATES of America, Appellee.
No. 22242.
United States Court of Appeals Fifth Circuit.
Sept. 27, 1967.

Henry Gonzalez, Tampa, Fla., for appellant.
Charles S. Carriere, Asst. U.S. Atty., Tampa, Fla., for appellee.
Before BROWN, Chief Judge, and TUTTLE and COLEMAN, Circuit Judges.
PER CURIAM:


1
We have carefrlly considered the record in this appeal from a conviction of the appellant on three counts of an information charging violation of Sections 5301(c)(2) and 5606, Title 26, United States Code.


2
Finding no error in the submission of the case to the jury and finding no error in the denial by the trial court of the motion for judgment n.o.v., we conclude that the judgment of conviction and sentence must be affirmed.  See Stilinovic v. United States, 8 Cir. 1964, 336 F.2d 862, and see, as to the admission of the voluntary comments by appellant at the time of the investigation, Pennewell v. United States, 1965, 122 U.S.App.D.C. 332, 353 F.2d 870.


3
The judgment is affirmed.